Kelley, J.,
dissenting opinion.
I respectfully dissent.
In this case, Mazurek pleaded no contest to violations of Section 71.01 of the Mentor City Ordinance which provides, in pertinent part:
(A) Operation. No person shall operate any vehicle within the Municipality if any of the following apply:
(1) The person is under the influence of alcohol or any drug of abuse, or the combined influence of alcohol and any drug of abuse;
(3) The person has a concentration of ten-hundredths (0.10) of one gram or more by weight of alcohol per 210 liters of his breath...
Thus, the level of intoxication prohibited by Section 71.01 is not limited to that level which renders a driver incapable of safely driving a motor vehicle. Rather, the level of intoxication prohibited by Section 71.01 includes that level of impairment at which one is merely under the influence of alcohol.
As a result, the provisions of Section 71.01 are not “substantially similiar” to the provisions of Article IV (a)(2) of the Driver’s License Compact, 75 Pa.C.S. § 1581. Pertovick v. Department of Transportation, 559 Pa. 614, 741 A.2d 1264 (1999). As a result, Mazurek’s Pennsylvania driving privileges may not be suspended pursuant to the provisions of the Compact. Id. Accordingly, I would affirm the order of the trial court sustaining Licensee’s appeal.